 1   Walter M. Yoka, Bar No. 94536
 2   wyoka@yokasmith.com
     David T. McCann, Bar No. 115971
 3   dtmccann@yokasmith.com
 4   Alice Chen Smith, Bar No. 251654                    JS-6
     asmith@yokasmith.com
 5
     R. Bryan Martin, Bar No. 221684
 6   bmartin@yokasmith.com
     Davida M. Frieman Bar No. 232096
 7
     dfrieman@yokasmith.com
 8   YOKA & SMITH, LLP
 9
     445 South Figueroa St., 38th Floor
     Los Angeles, California 90071
10   Phone: (213) 427-2300
11   Fax: (213) 427-2330
12
13   Attorneys for Defendants, NUTRIBULLET, LLC; CAPITAL BRANDS, LLC;
     HOMELAND HOUSEWARES, LLC; CALL TO ACTION, LLC; and
14
     NUTRILIVING, LLC
15
16
                          UNITED STATES DISTRICT COURT
17
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18
19
     ERIN GWILLIM, an individual;         ) Case No.: 2:18-cv-03856-DDP (SSx)
20   JOSHUA GWILLIM, an individual;       )
21                                        )
                                          )
22                      Plaintiffs,       )
23                                        )  ORDER RE: STIPULATION OF
           vs.                            )  DISMISSAL
24                                        )
25                                        )
     NUTRIBULLET, L.L.C., a California )
26
     Limited Liability Company, CAPITAL )
27   BRANDS, L.L.C., a California Limited )
28
     Liability Company, HOMELAND          ) Complaint Filed: April 11, 2018
     HOUSEWARES, L.L.C., a California )
                                            1
                                          ORDER
 1   Limited Liability Company, CALL TO          )
     ACTION, L.L.C., a California Limited        )
 2   Liability Company, NUTRILIVING,             )
 3   L.L.C., and DOES 1 through 10,              )
     inclusive,                                  )
 4
                                                 )
 5                       Defendants.             )
 6
                                                 )
                                                 )
 7
                                                 ORDER
 8
 9            Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
10   41(a)(1)(ii), it is ordered that this action be, and hereby is, dismissed with prejudice as
11   to all claims, causes of action, and parties, with each party bearing that party’s own
12   attorney’s fees and costs. The clerk is directed to close the file.
13
14
15   DATED: January 22, 2019             By: ________________________________
16                                           Dean D. Pregerson
                                             United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                               ORDER
